DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection using the Gao (20090043569) reference.  Examiner notes the Gao reference teaching the concept of differing approaches for a single frame loss, versus a consecutive number of frame losses; hence teaching that it is old and well known in the prior art to track not only the number of lost/bad frames, but the type of voicing in said frames.  Further,  Examiner notes the Ehara (20080071530) reference teaching a lost/bad frame counter, and using a threshold to determine replacement/interpolation – para 0102, 0103, 0104.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikkinen(20080235009) in view of Gao (20090043569).

	As per claim 1, Heikkinen(20080235009) teaches a method of adaptation of a frame loss concealment method (para 0034, showing error concealment in frames) in audio decoding, the method comprising:
 detecting a transient in a previously received and reconstructed audio signal (as transient detection – para 0010, 0039);
further detecting a burst loss with several consecutive frame losses (as detecting transients, that can exists over multiple frames – para 0039);
 and further modifying the frame loss concealment method by selectively adjusting the spectrum magnitude of the substitution frame spectrum in response to the detected burst loss with several consecutive frame losses (as, detecting multiple frame losses/errors – para 0039, and since it occurs over multiple frames, the spectral adjustment will occur over multiple frames, as well – para 0042, see as well, interpolation over frames for adjustment – para 0058 – teaching interpolation in sinusoidal processing). 
	Heikkinen(20080235009) teaches the concept of interpolating of parameters to recover lost/bad frame information, but does not explicitly teach a frame count during bad frame/burst loss; however, Gao (20090043569) teaches not only single frame and consecutive frame (hence, counting either 1 frame, or a threshold of more than 1 frame – para 0005), but also tracking 1 Heikkinen(20080235009) with bad frame/frame loss processing, as taught by Gao (20090043569) because it would advantageously improve upon the accuracy of the reconstructeed speech signal, by identifying exactly the size of the frame loss ( Gao (20090043569), para 0005).     

As per claim 2, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, further comprising performing the frame loss concealment method including by: extracting a segment from a previously received or reconstructed audio signal, wherein the segment is used as a prototype frame; obtaining frequencies of sinusoids of the prototype frame; and creating the substitute frame based on time-evolving the sinusoids (Heikkinen(20080235009)as, using the previous frames before the detected low energy/transient frames – para 0039, and interpolating derived amplitude, phases, etc., para 0058). 

As per claims 3-5, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 2, wherein obtaining frequencies of the sinusoids of the prototype frame comprises obtaining frequencies of main sinusoids of the prototype frame, time-evolving comprises phase shifting the sinusoids of the prototype frame, further comprises advancing the phase of spectral coefficients related to the sinusoids (k) by .theta..sub.k, and wherein calculation of the substitution frame spectrum is performed according to the expression Z(m)=Y(m)e.sup.j.theta..sub.k, wherein Y(m) is a frequency domain Heikkinen(20080235009), as, adjusting during sinusoidal encoding, interpolated phase and amplitude, on an evolving basis – para 0058, reading back on para 0057, wherein there is an initial amplitude and phase for each frequency track; then improved in para 0058

As per claim 6, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the transient comprises an offset (Heikkinen(20080235009), as computing an offset  -- when performing sinusoidal coding – para 0057). 

As per claim 7, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the transient comprises a discontinuity with sudden energy decrease (Heikkinen(20080235009), as detecting low energy for either a transient or a switch to unvoiced frames – para 0039). 

As per claims 8,9, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the transient detection is performed frequency selectively on the basis of a frequency band; and is performed frequency band selectively in response to a transient detected in the frequency band (Heikkinen(20080235009), as based on the transient, adjusting amplitude/phase for each frequency track for the low energy frame – end of para 0057). 

Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the spectrum magnitude is adjusted in response to detected burst loss with several consecutive frame losses by performing attenuation with gradually increasing degree (Heikkinen(20080235009), as, the amplitude/attenuation is interpolated/modified over the transient period – para 0057, 0058, in view of para 0039, wherein the transient/low energy can be over multiple frames). 

As per claims 11-14, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the frame loss concealment method is further modified by selectively adjusting a phase of the substitution frame spectrum when a number of lost frames exceeds a threshold; with dithering; and increasing degree (Heikkinen(20080235009), as, starting with an initial phase offset – para 0057, and performing adjustments of amplitude and phase, for each frequency track – end of para 0057; along with increased evolving phase with interpolation – para 0058). 

As per claim 15, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 1, wherein the frame loss concealment method is further modified by selectively adjusting a magnitude of the substitution frame spectrum (Heikkinen(20080235009), as, during concealment, changing the amplitude of the spectrum for each frequency track – end of para 0057). 

As per claim 16, the combination of Heikkinen(20080235009) in view of Gao (20090043569) teaches the method according to claim 15, wherein the magnitude of the Heikkinen(20080235009), as, adjusting amplitudes as noted above, in para 0057, and further adjustment based on energy calculations across low energy/transient frames – para 0039). 

Claims 17-21 are apparatus claims that perform method steps contained in claims 1-16 above and as such, claims 17-21 are similar in scope and content to claims 1-16 above and therefore, claims 17-21 are rejected under similar rationale as presented against claims 1-16.  Furthermore, Heikkinen(20080235009) teaches a cpu/memory in the form of a computer – para 0001, 0073).

Claim 22 is a computer product claim comprising a non-transitory computer readable medium and a processor performing the steps contained in the method claims 1-16 above and as such, claims 22 is similar in scope and content to the common method steps and therefore, claim 22 is rejected under similar rationale as presented against claims 1-16 above. Furthermore, Heikkinen(20080235009) teaches a computer program product, as the computer performs the steps (para 0001, 0073). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ehara (20080071530) teaches a lost/bad frame counter, and using a threshold to determine replacement/interpolation – para 0102, 0103, 0104.   

Bhaskar (20040002856) teaches bad frame concealment and recovery techniques by signal expansion (para 0048, 0050-0052).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
09/16/2021